Case 1:20-cv-21935-DPG Document 1 Entered on FLSD Docket 05/08/2020 Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO.: 1:20-CV-21935

 LAZARO D. ECHEVARRIA,

       Plaintiff,

 vs.

 EXXEL MEDICAL TRANSPORTATION INC. and
 SONIA HERNANDEZ,

      Defendants.
 ______________________________/

                COMPLAINT FOR FLSA OVERTIME WAGE VIOLATION(S)

        Plaintiff, Lazaro D. Echevarria, sues Defendants, Exxel Medical Transportation, Inc. and

 Sonia Hernandez, as follows:

                                    Parties, Jurisdiction, and Venue

        1.          Plaintiff, Lazaro D. Echevarria, is over 18 years old and has been a sui juris

 resident of Miami-Dade County, Florida, at all times material.

        2.          Plaintiff was an hourly employee of Defendants, as the term “employee” is defined

 by 29 U.S.C. §203(e).

        3.          Plaintiff was a non-exempt employee of Defendants.

        4.          Plaintiff consents to participate in this lawsuit.

        5.          Defendant, Exxel Medical Transportation, Inc. (“Exxel”), is a sui juris

 Florida for-profit corporation that conducted its for profit para-medical transit business in

 Miami-Dade County, Florida, at all times material, where it maintained its principal place of

 business.

                                                        1

                          7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                    TEL 305.230.4884 FAX 305.230.4844
                                          www.fairlawattorney.com
Case 1:20-cv-21935-DPG Document 1 Entered on FLSD Docket 05/08/2020 Page 2 of 5



         6.      Defendant,       Sonia      Hernandez,           was   at   all   times   material   an

 owner/officer/director of Exxel, for the time period relevant to this lawsuit. She ran Exxel’s day-

 to-day operations, supervised Plaintiff, was responsible for all operational decisions, and was

 partially or totally responsible for paying Plaintiff’s wages.

         7.      Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendants transact

 business in this District, because Defendants, maintained their principal places of business in this

 District, because Plaintiff worked and was due to be paid in Miami-Dade County, and because

 most if not all of the operational decisions were made in this District.

         8.      This Court has original jurisdiction over Plaintiff’s federal question claims

 pursuant to 28 U.S.C. §1331 and 26 U.S.C. §201, et seq.

         9.      Any/all condition(s) precedent to filing this lawsuit occurred and/or was satisfied

 by Plaintiff.

         10.     Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

 all services rendered.

                                          Background Facts

         11.     Defendants were Plaintiff’s direct employers, joint employers and co-employers

 for purposes of the FLSA, as the term “employer” is defined by 29 U.S.C. §203(d).

         12.     Defendants regularly employed two or more employees for the relevant time

 period that handled goods or materials that travelled through interstate commerce, or used

 instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

 by the Fair Labor Standards Act.

         13.     Defendants have been at all times material engaged in interstate commerce in the

 course of their transportation of patients to and from locations within South Florida for medical
                                                    2

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:20-cv-21935-DPG Document 1 Entered on FLSD Docket 05/08/2020 Page 3 of 5



 and healthcare-related appointments which, traditionally, cannot be performed without using

 computers, monitors, computer networking equipment, phones, fuel, tires, vehicles, goods,

 materials, supplies, and equipment that have all moved through interstate commerce.

        14.     Defendants also engage in interstate commerce in the course of their submission

 of billings and receipt of payment involving out-of-state payors.

        15.     Furthermore, Defendants obtain, solicit, exchange and send funds to and from

 outside of the State of Florida, regularly and recurrently use telephonic transmissions going

 outside of the State of Florida to conduct business, and regularly and recurrently transmit

 electronic information through computers, the internet, via email, and otherwise outside of the

 State of Florida in the course of their business.

        16.     Defendants’ annual gross revenues derived from this interstate commerce are

 believed to be in excess of $500,000.00 and/or in excess of $125,000.00 for each fiscal quarter

 during the relevant time period.

        17.     During this time, Plaintiffs regularly and routinely utilized vehicles, cellular

 telephones, fuel, and other goods and supplies that moved through interstate commerce.

        18.     Plaintiff also would regularly and routinely used Defendants’ business credit card

 (American Express) provided to him in order to pay for the gasoline used to fill Defendants’

 vehicle.

        19.     Plaintiff worked for Defendants from about December 26, 2019 to the present. To

 the extent that records exist regarding the exact dates of Plaintiff’s employment exist, such

 records are in the exclusive custody of Defendants.

        20.     Defendants agreed to pay Plaintiff at a rate of $10.00/hour for each hour worked.


                                                     3

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:20-cv-21935-DPG Document 1 Entered on FLSD Docket 05/08/2020 Page 4 of 5



         21.     Plaintiff would regularly and routinely work more than 40 hours in a workweek

 for Defendants.

                                                Liability

         22.     Defendants failed and refused to pay Plaintiff overtime wages calculated at time

 and one-half times his regular hourly rate(s) of pay for all of the hours that he worked over 40

 hours in a given workweek by improperly deducting overtime hours he worked from his

 compensable time / paychecks.

         23.     Defendants willfully and intentionally refused to pay Plaintiff wages at a rate of

 time and one-half times his regular rate of pay for each of the overtime hours he worked during

 the relevant time period by paying Plaintiff for up to 40 hours each week without paying him

 overtime wages for all of the overtime hours he worked.

         24.     Defendants either recklessly failed to investigate whether their failure to pay

 Plaintiff an overtime wage for the hours he worked during the relevant time period violated the

 Federal Wage Laws of the United States, they intentionally misled Plaintiff to believe that

 Defendants were not required to pay an overtime rate, and/or Defendants concocted a scheme

 pursuant to which the deprived Plaintiff the overtime pay earned.

         25.     Plaintiff is entitled to a backpay award of overtime wages for all overtime hours he

 worked, plus an equal amount as a penalty, plus all attorneys’ fees and costs.

         WHEREFORE Plaintiff, Lazaro D. Echevarria, demands the entry of a judgment in his

 favor and against Defendants, Exxel Medical Transportation, Inc. and Sonia Hernandez, jointly

 and severally after trial by jury, and as follows:




                                                      4

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:20-cv-21935-DPG Document 1 Entered on FLSD Docket 05/08/2020 Page 5 of 5



              a.      That Plaintiff recover compensatory overtime wage damages and an equal

                      amount of liquidated damages as provided under the law and in 29 U.S.C.

                      § 216(b);

              b.      That Plaintiff recover pre-judgment interest on all unpaid overtime wages

                      if the Court does not award liquidated damages;

              c.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                      expenses pursuant to the FLSA;

              d.      That Plaintiff recover all interest allowed by law;

              e.      That Defendants be Ordered to make Plaintiff whole by providing

                      appropriate overtime pay and other benefits wrongly denied in an amount

                      to be shown at trial and other affirmative relief;

              f.      That the Court declare Defendants to be in willful violation of the

                      overtime provisions of the FLSA; and

              g.      Such other and further relief as the Court deems just and proper.


                                  DEMAND FOR JURY TRIAL

       Plaintiff, Lazaro D. Echevarria, demands a trial by jury of all issues so triable.

       Respectfully submitted this 8th day of May 2020,

                                                      s/Brian H. Pollock, Esq.
                                                      Brian H. Pollock, Esq. (174742)
                                                      brian@fairlawattorney.com
                                                      FAIRLAW FIRM
                                                      7300 North Kendall Drive
                                                      Suite 450
                                                      Miami, FL 33156
                                                      Tel: 305.230.4884
                                                      Counsel for Plaintiff

                                                 5

                     7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                               TEL 305.230.4884 FAX 305.230.4844
                                     www.fairlawattorney.com
